DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Feb. 21, 2022 has been entered.
Claim 1 has been amended.
Claims 2-5, 9, and 11-12 have been canceled.
Claims 15-27 have been added.
Response to Arguments
Applicant's arguments filed Feb. 21, 2022 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “There is no teaching, description, implication or suggestion in Xiao pertaining to the recited subject matter that the “emergency contact center security agent is the only person that may terminate live stream”). The Examiner respectfully disagrees. in paragraph [0104] of Xiao teaches  “input device 608 that permit a user to input commands to server 122” that means the user may give an authoritative order to terminate the live stream. With this broadest interpretation, the Examiner believes the previous rejection is proper.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. “a mobile device camera” was not described in the specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the word "may" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "may"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Response to Arguments
Applicant's arguments filed Feb. 21, 2022 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “There is no teaching, description, implication or suggestion in Xiao pertaining to the recited subject matter that the “emergency contact center security agent is the only person that may terminate live stream”). The Examiner respectfully disagrees. in paragraph [0104] of Xiao teaches  “input device 608 that permit a user to input commands to server 122” that means the user may give an authoritative order to terminate the live stream. With this broadest interpretation, the Examiner believes the previous rejection is proper.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 6-8, 10 and  13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. (2012/0162423) in view of Lazarski (2019/0114902).
Regarding claim 1, Xiao discloses a method of integrating communication between a transport service mobile application and an emergency contact center security agent and a mobile cellular device via a cellular connection the method (see abstract, fig.1, elements 114, 122/108, 112, 118, paragraphs [0001-0004], [0007], [0020], [0028] and its description), comprising the steps of: sending by a person a signal through a security and surveillance mobile application indicating the person is in an emergency situation while using a transport service (see abstract, fig.1, element 112/114, 111/108, fig.4, element 418, fig.10, elements 1010/1012, 1032, paragraphs [0007], [0052-0054], [0121-0125], [0129] and its description); the signal initiates and notifies the emergency contact center security agent (see abstract, fig.1, element 112/114, 122/108, fig.4, element 418, fig.10, elements 1032, paragraphs [0028], [0129] and its description); the security and surveillance mobile application simultaneously begins streaming to said emergency contact center security agent via an audiovisual device (see abstract, fig.1, element 112/114, 122/108, fig.4, element 418, fig.10, elements 1032, paragraphs [0028], [0041-0044], [0129] and its description); said emergency contact center security agent monitors an audiovisual live stream, said emergency contact center security agent continues to monitor the audiovisual live stream as an intermediary until the emergency is resolved (see abstract, fig.1, element 
Regarding claim 6, Xiao further discloses determining the location of the transport service vehicle after inconspicuously pressing a panic button in a mobile application via a mobile cellular device (see fig.10, element 1034, paragraphs [0130], [0145] and its description).
Regarding claim 7, Lazarski further discloses a panic button is embedded within a mobile application on at least one a transport service driver mobile device or passenger of said transport service mobile device (see fig.10, element 1035, paragraphs [0088] and its description). 
Regarding claim 8, Lazarski further discloses inconspicuously pressing a panic button activates the security and surveillance system (see fig.10, element 1035, fig.14, paragraphs [0088], [0093] and its description).
Regarding claim 10, Xiao further discloses the agent of said emergency contact center security agent contacts an emergency service provider (see fig.1, element 122, 108, paragraph [0145-0146] and its description).
Regarding claim 13, Xiao further discloses the emergency contact center security agent ends the live stream at the discretion of said emergency contact center security agent (see abstract, fig.1, element 122, fig.6, element 608/122, paragraph [0104] and its description).
Regarding claim 14, Xiao further discloses the emergency contact center security agent ends the live stream from the audiovisual device via an agent’s monitoring software (see abstract, fig.1, element 122, fig.6, element 608/122, paragraphs [0044], [0104] and its description).

Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CongVan Tran whose telephone number is (571) 272-7871. The examiner can normally be reached on Mon-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

    PNG
    media_image1.png
    236
    238
    media_image1.png
    Greyscale

UNITED STATES PATENT AND TRADEMARK OFFICE
/CONGVAN TRAN/Primary Examiner, Art Unit 2647